                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

RODRIGO MOSQUERA,                                §
                                                 §
       Plaintiff,                                §
VS.                                              §   CIVIL ACTION NO. 1:17-CV-7
                                                 §
DAMON HININGER, et al.,                          §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On January 31, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 178), recommending that all claims against Defendants Damon

Hininger, Dale Wainwright, Orlando Perez, Erica L. Briones, and Jacob Guerra be dismissed

with prejudice for failure to state a claim upon which relief can be granted.

       Written objections were to be filed by February 13, 2019.          No party has filed any

objections. After reviewing the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that all claims against Defendants Damon Hininger, Dale Wainwright,

Orlando Perez, Erica L. Briones, and Jacob Guerra are DISMISSED with prejudice for failure

to state a claim upon which relief can be granted.


       SIGNED this 19th day of March, 2019.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
